DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 12/24/2020. 
Claims 1, 2, 4-10 are now pending and active (claims 1, 5 are independent claims). 
Claim Objections
Claim objections are withdrawn in view of claim amendments.
Claim Rejections - 35 USC § 112
Claim rejections are withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5 is /are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2003/0205202){hereinafter Funaki} in view of Koshiishi et al (US 5,919332){hereinafter Koshiishi} [or alternately Koshiishi in view of Funaki] and Hasegawa (US 2004/0235191).
Regarding Claims 1, 5: Funaki teach a plasma treatment device comprising:
an electrode plate 210, 213 (upper electrode - comprising top plate 212 and bottom (gas dispersion) plate – Fig. 1 and 0058, and abstract) arranged in a reaction vessel, wherein the electrode plate comprises a main electrode plate 212 and at least one diffuser plate 213 (Fig. 1 and at least abstract); 
a counter electrode 220 (lower electrode - 0057) arranged parallel so as to be opposite to the electrode plate 210 in the reaction vessel;
a transmission path 250 (gas supply unit – 0061) to supply frequency power (from high frequency power source 280 – Fig. 1 and 0061) to the electrode plate 210 from outside of the 
an insulator 230 (Fig. 1 and 0057) with a lid shape (as shown in Fig. 1), the insulator being arranged in the reaction vessel 200 and storing the electrode plate 210 therein (Fig. 1 and 0057);
wherein the transmission path 250 comprises a pipe (Fig. 1){though not explicitly disclosed by Funaki, the pipe 250 would obviously be a metallic pipe, considering that pipe 250 impresses (conducts) high frequency power on upper electrode 210 (0061), wherein the metallic pipe 250 is configured to distribute a process gas therethrough (0058), wherein the metallic pipe 250 penetrates the electrode plate 212 (Fig. 1), wherein the metallic pipe 250 is electrically conductively connected to the electrode plate 212 at an area where the metallic pipe 250 penetrates the electrode plate, and wherein the electrode plate is suspended to the metallic pipe (considering that pipe 250 is connected with the electrode plate 212 – Fig. 1 and 0058), 
wherein the non-opposite side of the electrode plate 210 closely contacts to an inner bottom surface of the insulator 230 with the lid shape (Fig. 1),
wherein a side surface of the electrode plate 210 closely contacts to an inner side surface of the insulator 230 with the container shape (Fig. 1), and
wherein a hole edge portion of the insulator 230 with the lid shape is formed so as to protrude toward a counter electrode 220 side (as shown in Figs. 1, 2){Additionally in Fig. 3 an insulator made of quartz protrudes towards a counter electrode 440 – 0102}.
Further, though Funaki do not explicitly teach that the transmission path pipe is metallic, but since the pipe 250 is connected with RF power source 280, the same would obviously be metallic.

Further, Funaki also do not explicitly teach the metallic pipe is also electrically connected to the at least one diffuser plate.
Koshiishi teach a plasma apparatus comprising 
an insulator 31 with a lid shape (upper insulating member - Figs. 1, 2, 8 and col. 10, lines 25-28) wherein a hole diameter near the hole edge portion becomes gradually wider as the hole diameter approaches towards a counter electrode 6, based on a taper portion formed in an inner corner portion of the hole edge portion of the insulator 31 (Figs. 1, 2, 8).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the insulator with the container shape, a hole diameter near the hole edge portion becomes gradually wider as the hole diameter approaches towards the counter electrode, based on a taper portion formed in an inner corner portion of the hole edge portion in view of teaching by Koshiishi in the apparatus of Funaki as a known shape/structure of insulator to provide improved gas flow towards the counter electrode.
Alternately, Koshiishi teach a plasma processing apparatus comprising:
an electrode plate 21 (upper electrode – Fig. 1 and col. 9, line 66) arranged in a reaction vessel 3 (processing container – Fig. 1 and col. 9, line 10), wherein the electrode plate comprises a main electrode plate (top plate of upper electrode, marked 21 in Fig. 1) and at least one diffuser plate (middle plate of top electrode 21 – Fig. 1); 

a transmission path to supply frequency power (from high frequency power source 47 – Fig. 1 and 0039) to the electrode plate 21 from outside of the reaction vessel (from a power supply 47), the transmission path being connected from non-opposite side not opposing to the counter electrode 6 of the electrode plate 21 (Fig. 1); and 
an insulator 31 (upper insulating member – Fig. 1 and col. 10, lines 25-28), the insulator being arranged in the reaction vessel and storing the electrode plate 21 therein (Fig. 1), 
wherein the non-opposite side of the electrode plate 21 closely contacts to an inner bottom surface of the insulator 31 (Fig. 1), 
wherein a side surface of the electrode plate 21 closely contacts to an inner side surface of the insulator 31 (Fig. 1), 
wherein a hole edge portion of the insulator 31 is formed so as to protrude toward a counter electrode side 6 (Fig. 1), and 
wherein in the insulator 31, a hole diameter near the hole edge portion becomes gradually wider as the hole diameter approaches towards the counter electrode 6, based on a taper portion formed in an inner corner portion of the hole edge portion (as seen in Fig. 1). 
Koshiishi teach a transmission path to supply a frequency power to the electrode plate (Fig. 1) but do not explicitly teach the transmission path comprises a metallic pipe, wherein the metallic pipe is configured to distribute a process gas therethrough, wherein the metallic pipe penetrates the electrode plate, wherein the metallic pipe is electrically conductively connected to the electrode plate at an area where the metallic pipe penetrates the electrode plate, and wherein the electrode plate is suspended to the metallic pipe.

Funaki is discussed above. Funaki teach a transmission path 250 (gas supply unit – 0061) to supply frequency power (from high frequency power source 280 – Fig. 1 and 0061) to the electrode plate 210 from outside of the reaction vessel, 
Funaki also teach an insulator 230 (Fig. 1 and 0057) with a lid shape (as shown in Fig. 1), the insulator being arranged in the reaction vessel 200 and storing the electrode plate 210 therein (Fig. 1 and 0057);
Funaki additionally teach the transmission path 250 comprises a pipe (Fig. 1){though not explicitly disclosed by Funaki, the pipe 250 would obviously be a metallic pipe, considering that pipe 250 impresses (conducts) high frequency power on upper electrode 210 (0061), wherein the metallic pipe 250 is configured to distribute a process gas therethrough (0058), wherein the metallic pipe 250 penetrates the electrode plate 212 (Fig. 1), wherein the metallic pipe 250 is electrically conductively connected to the electrode plate 212 at an area where the metallic pipe 250 penetrates the electrode plate, and wherein the electrode plate is suspended to the metallic pipe (considering that pipe 250 is connected with the electrode plate 212 – Fig. 1 and 0058){ though Funaki do not explicitly teach that the transmission path pipe is metallic, but since the pipe 250 is connected with RF power source 280, the same would obviously be metallic}.
the transmission path being connected from non-opposite side not opposing to the counter electrode 220 of the electrode plate 210 (Fig. 1).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a transmission path to supply frequency power to the 
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the insulator with a lid shape in view of teaching by Funaki in the apparatus of Koshiishi as a known alternative shape of insulator for supporting the electrode plate.
Further, Funaki in view of Koshiishi (or Koshiishi in view of Funaki) do not explicitly teach the metallic pipe is also electrically connected to the at least one diffuser plate.
Hasegawa teach a plasma apparatus comprising:
gas pipe 58A connected to a an electrode plate (viz. top wall of showerhead 16 – whole showerhead made of electrical conductor - 0055) and a diffuser plate (middle plate within showerhead 16 that is disposed above lowest plate with jetting holes 14A, 14B – Fig. 1 and 0055). Hasegawa teach that gas pipe 58A is in communication with space 17A (0062 – viz. gas is diffused in space 17A by the middle plate of showerhead 16).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to connect the pipe with the one or more diffuser plate in view of teaching by Hasegawa in the apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki) to obtain further diffusion of gas before supply to the reaction vessel.
Regarding Claim 2: Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa teach all limitations of the claim including an electrode plate 210, a counter electrode 220 (Fig. 1) and that a clearance between the electrode plate and counter electrode can be adjusted by plurality of rods 460 (Fig. 3 and 0102) by which a lower electrode 440 can be raised or lowered (which would also adjust clearance between electrode plate and the counter plate). .
Claim(s) 4 is /are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2003/0205202){hereinafter Funaki} in view of Koshiishi et al (US 5,919332) {hereinafter Koshiishi} [or alternately Koshiishi in view of Funaki] and Hasegawa (US 2004/0235191) as applied to claims 1, 2, 5 and further in view of Nooten et al (US 2007/0026540){hereinafter Nooten}.
Regarding Claim 4: Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa teach all limitations of the claim including the counter electrode 220 serves as a tray mounting an object W (Fig. 1, Funaki) of plasma treatment. Further, Koshiishi also teach the counter electrode 6 serves as a tray mounting an object W of plasma treatment (Fig. 1, Koshiishi), wherein the process gas flows out toward the counter electrode 220 from the electrode plate 210 (Fig. 1 and at least 0058).
Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa do not explicitly teach the counter electrode is formed wider than the insulator with the lid shape (Fig. 1).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the counter electrode to be formed wider than the insulator with the lid shape in view of teaching by Nooten in the apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa as a known alternative structure of counter electrode to enable provide enlarged space for plasma generation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2003/0205202){hereinafter Funaki} in view of Koshiishi et al (US 5,919332){hereinafter Koshiishi} [or alternately Koshiishi in view of Funaki] and Hasegawa (US 2004/0235191) as applied to claims 1, 2, 5 and further in view of Kadkhodayan et al (US 2009/0200269){hereinafter Kadkhodayan}.
Regarding Claim 6: Funaki in view of Koshiishi (or Koshiishi in view of Funaki) 
Kadkhodayan teach a plasma apparatus wherein a clearance 232 (gap) (Fig. 1) between an electrode plate 224 (upper electrode) and a counter electrode 215 (lower electrode assembly) is adjustable by moving the electrode plate 224 (0016, 0018).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control/adjust the distance (clearance) between the electrode .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2003/0205202){hereinafter Funaki} in view of Koshiishi et al (US 5,919332){hereinafter Koshiishi} [or alternately Koshiishi in view of Funaki] and Hasegawa (US 2004/0235191) as applied to claims 1, 2, 5 and further in view of Chen et al (US 4,534,816){hereinafter Chen} and Honda et al (US 2011/0165057){hereinafter Honda}.
Regarding Claim 7: Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa teach all limitations of the claim including an insulator 230 with insulative communication path (at least Fig. 1 and 0057), wherein the insulative communication path is connected to the insulator 230 (as shown in Fig. 1).
Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa do not explicitly teach the apparatus further comprising a metallic shield plate, a shield pipe, 
wherein the metallic shield plate covers at least a part of an upper surface or a side surface of the insulator, 
wherein the metallic shield plate is connected to a ground via the shield pipe, and
wherein the shield pipe covers a side surface of the insulative communication path.
Chen teach a plasma apparatus comprising:
An upper electrode 12, an insulator 24 (insulative housing – Fig. 1 and col. 3, lines 34-39), a metallic shield plate (ground shield – col. 4, lines 44-47) and 000), a shield pipe, 

wherein the metallic shield plate is connected to a ground, and
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a grounded shield plate that covers at least a part of an upper surface or a side surface of the insulator in view of teaching by Chen in the apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa to avoid plasma being generated in the space between the upper electrode and outer housing (col. 4, lines 44-46, Chen).
Funaki in view of Koshiishi (or Koshiishi in view of Funaki), Hasegawa and Chen do not explicitly teach a shield pipe, and wherein the metallic shield plate is grounded via the shield pipe, and wherein the shield pipe covers a side surface of the insulative communication path.
Honda teach a plasma apparatus comprising an upper electrode 12 (counter electrode – Fig. 1 and 0049), 
a shield pipe (vertical portion of earth shield 11 – Fig. 1 and 0050), and
a metallic shield plate (horizontal portion of earth shield 11 – Fig. 1) is grounded via the shield pipe (since the earth shield 11 is grounded, its shield pipe and shield plate would be both  grounded). Further, the shield pipe would obviously cover a side surface of the insulative communication path in the modified apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki), Hasegawa and Chen.



.

Claims 8, 10 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al (US 2003/0205202){hereinafter Funaki} in view of Koshiishi et al (US 5,919332){hereinafter Koshiishi} [or alternately Koshiishi in view of Funaki] and Hasegawa (US 2004/0235191) as applied to claims 1, 2, 5 and further in view of Hirano et al (US 5,270,266){hereinafter Hirano} or alternately in view of Yahata (US 2015/0270119).
Regarding Claim 8: Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and Hasegawa teach all limitations of the claim including main electrode plate 212 (top plate – Fig. 1 and 0058, Funaki) comprises a peripheral wall portion formed in a stepwise fashion (right angled step portion that contacts the top surface of the gas dispersion plate 213 – Fig. 1, Funaki) toward the counter electrode (peripheral step portion of 21 – Fig. 1), wherein a wall of the peripheral wall portion (bottom edge of inner peripheral wall  of top plate 212 – Fig. 1) is electrically connected to the at least one diffuser plate 213 (gas dispersion plate, which is part of upper electrode 210 – abstract), and thereby a substantially-sealed space 211 (gas dispersion unit – Fig. 1 and 0058) is formed.

Hirano teach a plasma apparatus comprising an electrode plate 22b (top of upper chamber portion – Fig. 1 and col. 5, lines 34-39) having a stepped peripheral portion (Fig. 1) and an inner wall of the peripheral wall portion is electrically connected to a diffuser plate (plate like portion with scattering holes 37 – Fig. 1 and col. 6, lines 50-52){plate like portion with scattering holes is part of chamber portion is earthed and thus would be electrically connected to the portion 22b} and thereby form a substantially sealed space.
Alternately, Yahata teach a plasma apparatus comprising an electrode plate 230 with a peripheral wall portion formed in a stepwise fashion (step is formed where insulation block 233 is disposed – Fig. 1 and 0038) and an inner wall portion (bottom inside peripheral portion of electrode plate 230 where step is formed – Fig. 1) of is connected to at least one diffuser plate 234 (dispersion board – Fig. 1 and 0039), and thereby form a substantially sealed space.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the electrode plate with an inner wall of the peripheral wall portion that is electrically connected to the at least one diffuser plate in view of teaching by Hirano/Yahata in the apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki) and  Hasegawa as a known alternate structure of electrode plate and diffuser plate in plasma processing apparatus to provide diffusion of gas being supplied through the electrode plate assembly.

Funaki in view of Koshiishi (or Koshiishi in view of Funaki), Hasegawa, Hirano, Yahata do not explicitly teach an end of the insulator protrudes toward the counter electrode more than an end of the shield plate.
Funaki is discussed above. Funaki teach that insulator is located on the edge of the upper electrode makes it possible to prevent the occurrence of localised discharges on this edge (0016). Funaki also teach that the insulator is fashioned in such a manner that of a plurality of surfaces thereof the surface which comes into contact with the reaction gas during film deposition does not face upwards. In this manner it is possible to inhibit the occurrence of particles resulting from rising reaction by-products (0018).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the dimension of insulator with respect to shield plate in view of teaching by Funaki in the apparatus of Funaki in view of Koshiishi (or Koshiishi in view of Funaki), Hasegawa, Hirano, Yahata to prevent localized discharges near the edge of upper electrode and minimize occurrence of particles.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
i) Applicant’s arguments, see (pages 11-14), filed 12/24/2020, with respect to the rejection(s) of claim(s) 1, 5 under 35 USC 103 (a) have been fully considered but are moot due to new grounds of rejection, necessitated due to claim amendment. New reference by Hasegawa when combined with Funaki in view of Koshiishi (or Koshiishi in view of Funaki) is considered to read on limitations of amended claims 1, 5 as explained above. Balance claims (except claim 9) have also been rejected as detailed above. Claim 9 has been indicated above as allowable subject matter subject being rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
i) Seo et al (US 2014/0283746) teach a plasma apparatus comprising a transmission path including a pipe 710, wherein the pipe is configured to distribute a (plasma) gas therethrough, wherein the pipe penetrates a diffuser plate 300 (first showerhead – Fig. 4 and at least 0062).
ii) Satoh et al (US 2006/0090700) teach a plasma apparatus comprising a pipe 43 (Fig. 2 and 0049) that penetrates a diffuser plate 49 (rectifying plate – Fig. 2 and 0049). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716